Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 3, “the distal side” should read “a distal side”; in line 4, “the proximal side” should read “a proximal side” since this is its first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 7, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes “the end of the wire” which lacks antecedent basis (noting that only a proximal end and a distal end of the coil have been previously recited). The difference between the tip of the wire (previously recited in claim 1) and the end of the wire is also unclear. As best understood, the tip of the wire and the end of the wire are one and the same. Therefore, claim 3 is being treated as though “the end of the wire” in line 4 reads “the tip of the wire”. 
Claims 6 and 7 each includes “a tip end”. Because this limitation does not refer back to the previously recited “tip” (introduced in claim 1), it is unclear what the difference is between a tip end and a tip. For the purposes of claim interpretation, “a tip end” in claims 6 and 7 is being treated as though it reads “the tip”, such that it refers back to the previously recited “tip” of the wire (as recited in claim 1). 
Claims 14 (line 3) and 15 (line 2) each includes “the tip end”. It is unclear whether or not the tip (previously recited in claim 1) and the tip end are one and the same. As currently claimed, they do not appear to be, but it is unclear what the difference is between these two elements. For the purposes of claim interpretation, “the tip end” of claims 14 and 15 is being treated as though it reads “the tip”.
Claim 16: in the final two lines, there appears to be a typographical error that renders the claim unclear. In particular, “in contact with each other entirely the longitudinal direction of the coil” appears to either be missing a word between “entirely” and “the”, or the word “entirely” is incorrect. For the purposes of claim interpretation, the claim is being treated as though it reads “in contact with each other entirely in the longitudinal direction of the coil”, meaning that the coil is tightly wound in a manner in which adjacent coils contact each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera (US 2014/0207180) in view of Davis, III et al. (US 2007/0233168; “Davis”) and Watson (US 2013/0325054). Ferrera discloses an in-vivo indwelling instrument comprising a coil (130; figs. 7-9) that is formed by winding a wire (144) to form a lumen of the coil so that the coil extends from a proximal end to a distal end (figs. 7-9), and a stretch resistant member (132; [0040]) that is placed in the lumen of the coil, wherein the wire has a connecting part (140), to which the stretch resistant member is connected (fig. 9; [0040]), at the distal end of the coil, the connecting part being located within a central region of the coil having a center that is a middle point of the maximum outer diameter of the coil in the view of a longitudinal direction of the coil. Ferrera does not expressly disclose that the connecting part is located within a central region, wherein the central region is a region defined by a circle having a diameter of half a maximum outer diameter of the coil and having a center that is a middle point of the maximum outer diameter of the coil. In particular, it is unclear exactly how reduced the diameter of the coil is in the area forming the connecting part (140), which has been pinched or shaped to have a reduced diameter according to Ferrera ([0040]).
Davis discloses another embolic coil (fig. 2) having stretch resistant member (40) within the coil’s lumen ([0023]). The proximal and distal (attached) ends of the stretch resistant member are centered within the lumen of the coil. Davis discloses that it is desirable to center the stretch resistant member within the lumen in order to ensure that the helical turns of the coil 
Ferrera in view of Davis discloses that the wire is curved at the distal end (thereby forming the connecting part), but does not expressly disclose that a tip of the wire at the distal end contacts a part of the coil such that the connecting part is formed. 
However, Watson discloses another embolic coil, wherein the helical wire forming the coil has an integral loop formed at one end used as an attachment point for another element (loop 32 of delivery means 30) of the embolic coil system. Watson discloses that the loop may have a tip end that contacts the coil, thus forming a closed loop as understood in view of fig. 1 and par. [0043]: “closed loop segment 18”). It would have been obvious to one of ordinary skill in the art to have modified the curved distal end of the wire of Ferrera/Davis such that a tip of the wire at the distal end contacts a part of the coil to form the connecting part in view of Watson’s teaching that curving an end of a helical wire forming an embolic coil such that its tip contacts a part of the coil to form a closed loop (versus an open loop as disclosed by Ferrera) for attachment to another element is known in the art and such a modification provides the predictable result of ensuring that the knotted stretch resistant member of Ferrera cannot slip off of the tip end of the curved wire prior to curing of the resin tip.
Regarding claim 2, the connecting part is disposed at a position within a distance of one-tenth of an entire length of the coil from the distal end of the coil toward the proximal end. In particular, Ferrara shows the connecting part being formed by the last wind of the coil, and the coil has at least 19 winds between the proximal and distal ends of the coil as shown in fig. 9. Therefore, the connecting part is positioned within a distance of one-tenth of an entire length of the coil (which is at least 19 coil winds long).
Regarding claim 3, the wire includes a curved part having a curvature radius smaller than a curvature radius of the coil (i.e., “reduced diameter portion” which results in a smaller radius of curvature) and the connecting part is located between an end (142) of the wire and the curved part (see fig. 9). 
Regarding claims 6 and 7, Ferrera does not expressly disclose whether the tip of the wire at the distal end exists outside the central region (as defined in the claim) of the coil or exists inside the central region of the coil. Since the tip end must either exist inside or outside the central region (i.e. these two options cover all possibilities of tip end placement), and applicant has not disclosed any problem solved, purpose served, or advantage gained by either placement of the tip, making either modification to Ferrera (i.e., locating the tip end inside or outside the central region) is considered a mere design choice and therefore obvious to one of ordinary skill in the art. 
Regarding claims 11 and 12, a tip member (“tip encapsulation 146”) is connected to the distal end of the coil and comprises a UV curing resin ([0040]). 
Regarding claim 13, further discloses a detachment part (126/162) connected to a proximal end part of the in-vivo dwelling instrument and a pusher part (104) connected to the coil of the in-vivo indwelling instrument through the detachment part ([0056]; fig. 7). 
Regarding claim 8, Ferrera discloses the invention substantially as stated above including that the connecting part has a reduced diameter as compared to the rest of the coil, but does not expressly disclose that, in a view of the coil from the distal end, a part of the wire 
Regarding claim 4, as disclosed by Ferrera, the wire includes a part that has the form of a curve in a view of the coil from the distal end. As taught by Watson, the wire may be curved until the tip of the wire engages a portion of the coil, thus forming a closed curve to advantageously prevent the stretch resistant member from being able to slip off the loop. 
Although Ferrera in view of Davis and Watson does not expressly disclose that the area surrounded by the closed curve is 75% or less of an area surrounded by a circumference of the coil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Ferrera/Davis in view of Watson to have sized the closed curve such that it surrounds an area of 75% or less of an area surrounded by  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)).  In the instant case, the device of Ferrera/Davis as modified in view of Watson would not operate differently with the closed curve sized as claimed since the curve of Ferrera is sized to provide a 
Regarding claim 15, in a view of the coil of from the distal end, the tip of the wire at the distal end comprises a part of the part that has the form of the closed curve. In particular, in a view of the coil from the distal end, the wire is curved at the distal end to form a loop having a reduced diameter as disclosed by Ferrara. As modified in view of the teachings of Watson, the distal end of the wire of Ferrera in view of Watson is curved until the tip of the wire contacts a part of the coil in order to form a closed curve for the predictable result of preventing the stretch resistant member from sliding off an open end of the curve.  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera in view of Davis and Watson as applied to claim 1 above and further in view of Yamanaka et al. (US 2012/0172921). Ferrera in view of Davis and Watson discloses the invention substantially as stated above including a stretch resistant member, but fails to disclose a stretch resistant member having wave shape.
Yamanaka discloses another coil device (1) having a stretch resistant member (42) disposed within the lumen of the coil (fig. 6). Yamanaka discloses that the stretch resistant member may have a wave shape (fig. 6). According to Yamanaka, such a wave shape allows for an expandable/shrinkable stretch resistant member that bends in each region of the coil, leading to dispersion of the force pressing it onto the internal face of the material surrounding the outer surface of the coil such as a catheter and thus eliminates the decrease in delivery efficiency normally seen with a straight stretch resistant member ([0037]-[0038]). It would have been obvious to one of ordinary skill in the art to have modified the stretch resistant member of Ferrera to include a wave shape as taught by Yamanaka in order to increase delivery efficiency by providing a stretch resistant member with an expandable/shrinkable shape. 
Regarding claim 10, as shown in fig. 6, the amplitude (11) of the wave shape taught by Yamanaka is larger than an outer diameter of the wire that forms the coil. See Example 1 of Yamanaka, wherein the outer diameter of the wire is 45 microns and the amplitude of the wave shape is 100 microns ([0069]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera in view of Davis and Watson as applied to claim 1 above and further in view of Ogawa et al. (US 5,846,210). Ferrara discloses the invention substantially as stated above, including coil, a detachment part (126), and a pusher part (104), and further that in a distal side of the coil, the stretch resistant member is in contact with the wire (fig. 9), and the stretch resistant member is connectable to the detachment part (via its common connection to resin 154; fig. 7, 9). Ferrera does not expressly disclose that, in a proximal side of the coil, the stretch resistant member is not in contact with the wire. However, Davis teaches that it is known to attach the proximal end of a stretch resistant member to a headpiece (44; fig. 2) provided at the proximal end of the coil such that the stretch resistant member is not in contact with the (coiled) wire in the proximal side of the coil and such a modification would have been considered obvious as a substitution of one known proximal end attachment of a stretch resistant member to an embolic coil for another wherein the results are predictable and there is a reasonable expectation success. 
Ferrera also fails to disclose that parts of the wire adjacent each other are in contact with each other entirely in the longitudinal direction of the coil, and fails to disclose that the detachment part comprises a resin wire rod and the pusher part is connectable to a high frequency current device such that the coil is detachable from the pusher part by melting the detachment part, and instead discloses an electrolytic detachment between the detachment part and pusher part ([0057]). 
Ogawa discloses another embolic coil delivery device that comprises a coil, a detachment part (15), and a pusher part (10). Ogawa disclose that detachment part comprises a resin wire rod (“joint member”: see abstract), the pusher part is connectable to a high frequency .  

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 11/10/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771